DETAILED ACTION
Applicant’s response of 8/24/2021 have been entered and considered. Upon entering amendment, claims 1, 4, 6 and 10 have been amended. Claims 1-17 remain pending with claims 12-17 being withdrawn.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “such that the near-field module operates in a NFC OFF state, a NFC ENABLED state, or a NFC ACTIVE state…” The near-field module has the three states and thus the states should be defined as part of the module- not a “such that” feature of the communication. 
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Takeuchi (2016/0286021 A1).
Regarding Claim 1,
Joye (figs.3 and 5) teaches a wireless power transmitter, comprising: 
a power transmitter system (fig.3, 301, 303) coupled to a transmitter coil (fig.3, 103) to provide wireless power to a power receiver (receiver shown in fig.5); and 
a near-field module (fig.3, 305, 307, 309, 311, 313, par [142]) coupled to a near-field coil (fig.3, 109) to receive communications from the power receiver (par [143]) and coupled to provide data to the power transmitter system (see fig.3, pars [158-159]; the two-way arrows between the communication near-field module 305 and the power transmitter system 303, 305 meets the broadest reasonable interpretation of the provision of data to the power transmitter system. Additionally, item 313 initiates/triggers the power transmitter system to perform specific operations, which reads on “coupled to provide data” to the power transmitter system noting that the claim does not define what data is provided); 
wherein the near-field module communicates with the power transmitter system (303, 305) (see fig.3, pars [158-159]; the two-way arrow between the NFC communication module 305 and the power transmitter system teaches communication with the power transmitter system and item 313 communicates with the power transmitter system in order to initiate/trigger the power transmitter system to perform specific operations).
 	Joye does not explicitly disclose such that the near-field module operates in a NFC OFF state, a NFC ENABLED state, or a NFC ACTIVE state, where transition from the NFC OFF state to the NFC Enabled state and transition from the NFC Enabled state to the NFC Active state are controlled by commands from an external component.
	Takeuchi, however, teaches it is known in the art to have a near-field module (24) operate in a NFC OFF state (par [31]; “OFF state”), a NFC ENABLED state (par [31]; “Standby state”- power is supplied to the Near field module 24 but near-field communication cannot be 
	Thus, the combination teaches that the source of the commands to control the operating states of the near-field module is part of Joye’s power transmitter system to operate the near-field module in three different states (off, enabled, and active) and to control the transition of the near-field module from an off state to an enabled state and from an enabled state to an active state.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joye to that of Takeuchi’s of controlling the near-field module by commands to transition from an off state to an enabled state and from the enabled state to the active state. The motivation would have been to realize power savings by setting the near-field module to an appropriate power setting. 
Regarding Claim 6,
Joye (figs.3 and 5) teaches a wireless power system, comprising 

a wireless power receiver (fig.5) that includes a power receiver system (501) coupled with a receiver coil (107), the power receiver system (501) in communication with a receiver near-field communications module (505, 307, 309, 311, 313) coupled with a receiver near field communications coil (111) (pars [195, 200, 204]).
Joye does not explicitly disclose that the transmitter near-field module operates in a NFC OFF state, a NFC ENABLED state, or a NFC ACTIVE state, where transition from the NFC OFF state to the NFC Enabled state and transition from the NFC Enabled state to the NFC Active state are controlled by commands by an external component.
	Takeuchi, however, teaches it is known in the art to have a near-field module (24) operate in a NFC OFF state (par [31]; “OFF state”), a NFC ENABLED state (par [31]; “Standby state”- power is supplied to the near field module 24 but near-field communication cannot be performed. This reads on the broadest reasonable interpretation (BRI) of “NFC enabled” since it’s not fully off and not fully on to perform near field communication), or a NFC ACTIVE state (par [31]; “ON state”- Near field communication can be performed), where transition from the NFC OFF state to the NFC Enabled state and transition from the NFC Enabled state to the NFC Active state are controlled by commands from an external component (pars [61, 67]; par 61 
	Thus, the combination teaches that the source of the commands to control the operating states of the near-field module is part of Joye’s power transmitter system to operate the near-field module in three different states (off, enabled, and active) and to control the transition of the near-field module from an off state to an enabled state and from an enabled state to an active state.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joye to that of Takeuchi’s of controlling the near-field module by commands to transition from an off state to an enabled state and from the enabled state to the active state. The motivation would have been to realize power savings by setting the near-field module to an appropriate power setting. 
Regarding Claim 7,
The combination of Joye and Takeuchi teaches the claimed subject matter in claim 6 and Joye further teaches wherein the wireless power transmitter and the wireless power receiver communicate with near-field communications (par [200]).
Claims 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Takeuchi (2016/0286021 A1) in further view of Muratov et al. (2017/0018936 A1).
Regarding Claim 2,

Muratov (fig.6), however, illustrates it is known in the art to have transmitter components (3, 5, 9) in a single IC chip (60) (par [38]).
Thus, the combination teaches the obviousness of placing the components of the power transmitter system of Joye in a single IC chip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Muratov. The motivation would have been because it is well-known and well-desired to build components of the transmitter on a single IC chip.
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 6. Joye does not explicitly disclose wherein the power transmitter system is a single integrated circuit.
Muratov (fig.6), however, illustrates it is known in the art to have transmitter components (3, 5, 9) on a single integrated circuit (60) (par [38]).
Thus, the combination teaches the obviousness of placing the components of the power transmitter system of Joye on a single integrated circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Muratov. The motivation would have been because it is well-known and well-desired to build components of the transmitter on a single integrated circuit chip.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Takeuchi (2016/0286021 A1) in further view of Dooley et al. (2018/0260209 A1).
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and Joye further teaches wherein the power transmitter system communicates with the near-field module (Joye, Fig.3, see rejection of claim 1). 
The combination does not explicitly disclose the interface is an I2C interface. 
Dooley (Fig.1), however, teaches it is known in the art to communicate with an I2C interface (par [17]; I2C interface for communications link 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination so that the power transmitter system’s communication with the near-field module is with an I2C interface. The motivation would have been because there are a plethora of well-known communication protocols known in the art (SPI, I2C) and selecting the I2C interface is an obvious matter of design choice.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Takeuchi (2016/0286021 A1) in further view of Tamura et al. (2015/0024684 A1).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and Joye further teaches wherein the power transmitter system is configured to receive data through the near-field module from the power receiver (Joye, fig.3, pars [145, 158-159]).
Joye does not explicitly disclose receiving instructions. 
Tamura (Figs.3, 4, 6), however, teaches receiving instructions through the near-field module (501) (par [69]; transmits a command/instruction to read the data stored in the NFC memory 503).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to also receive instructions. The motivation would have been to share and exchange information and instructions as is well-known in the art.
 Regarding Claim 5,
The combination of Joye in view of Takeuchi and Tamura teaches the claimed subject matter in claim 4 and the combination further teaches wherein the instructions include instructions to save, modify, or read data stored in the power transmitter system (Joye, see rejection of claim 1 and Tamura, par [69]; Joye teaches the power transmitter system receiving communication from the receiver through the near-field module and Tamura teaches receiving a command to read data stored in the NFC memory 503. Thus, the power transmitter system of Joye receives instructions from the receiver via the NFC module to read stored data). Note: sharing and exchanging information can include read data as is obvious and well-desired in the art of near field communications.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Takeuchi (2016/0286021 A1) in further view of Bell et al. (9,853,458 B1).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 6. The combination does not explicitly disclose the wireless power receiver is coupled to a graphical user interface (GUI).
Bell (fig.35), however, teaches the wireless power receiver system (3520b) is coupled to a graphical user interface (GUI) (Col.18, lines 8-17).

Regarding Claim 9,
The combination of Joye, Takeuchi and Bell teaches the claimed subject matter in claim 8 and the combination further teaches wherein the GUI communicates data with the power transmitter system (Bell, Col.34, lines 38-45).
Regarding Claim 10,
The combination of Joye in view of Takeuchi and Bell teaches the claimed subject matter in claim 8 and the combination further teaches wherein the GUI is configured to provide data and instructions to save, modify, or read data in the power transmitter system (Joye, see rejection of claim 6 and Bell, Col.34, 38-47; Bell teaches the GUI is configured to communicate with the power transmitter and send information that includes device ID and charge status amongst others that causes the transmitter to save the ID and then updates its database-this update is modifying the data in the transmitter system).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836